Citation Nr: 0406620	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  95-11 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from October 1965 until 
September 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 1994 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Columbia, South Carolina.  The RO, in pertinent part, denied 
entitlement to service connection for PTSD.

The veteran's PTSD claim was previously before the Board in 
April 1997, August 1998 and November 2002.  On those 
occasions, remands were ordered to accomplish further 
development and adjudicative action.  

In July 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge (VLJ) sitting at the RO.  A 
transcript of his testimony has been associated with the 
claims file.  A transcript of his previous testimony in 
February 1997 before another VLJ who is no longer employed by 
the Board is also of record.


FINDINGS OF FACT

1.  The evidence does not establish that the veteran 
participated in combat with the enemy.

2.  The evidence does not corroborate the in-service 
stressors claimed by the veteran.

3.  The competent evidence does not include a diagnosis of 
PTSD based upon a verified in-service stressor.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 101, 1110, 1112, 1113, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 4.125 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The RO issued rating decisions in December 1994 and February 
1995, a Statement of the Case in March 1995, Supplemental 
Statements of the Case in November 1997, July 2001, and April 
2002, which apprised the veteran of the reasons and bases for 
the VA determination, as well as the applicable law.  
Moreover, a letter dated in February 2002 apprised the 
veteran of the information and evidence he needed to submit 
to substantiate his claims, as well as VA's development 
assistance.  

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
required.

The United States Court of Appeals for Veteran Claims' 
(CAVC's decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, a substantially complete application was 
received on August 10, 1994.  Thereafter, in a rating 
decision dated in December 1994, the RO denied the request.  
Only after that rating action was promulgated did the AOJ 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  

As the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  

This would not be a reasonable construction of section 
5103(a).  There is no basis for concluding that harmful error 
occurs simply because a claimant receives VCAA notice after 
an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in February 2002 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case (SSOC) was provided to 
the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).



The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claim.  His service 
medical reports are of record, as well as private and VA post 
service clinical reports.  Also of record are VA examination 
reports.  Additionally, lay statements, including the 
veteran's own contentions, are associated with the claims 
file.  

Further regarding the duty to assist, the RO, in compliance 
with August 1998 remand instructions, made appropriate 
attempts to confirm the veteran's claimed in-service 
stressors.  Specifically, the United States Armed Services 
Center for Research of Unit Records (USASCRUR) was contacted 
in an attempt to obtain morning reports and unit records.  

As a result, Operational Reports for the 6th Battalion, 71st 
Artillery, have been associated with the claims file.  
Additionally, a February 2001 letter from USASCRUR notes that 
morning reports dated in 1967 concerning the 6th Battalion, 
71st Artillery were located and reviewed and that those 
documents did not mention any injury to "M," an individual 
specified by the veteran.   

Finally, the November 2002 Board remand instruction to 
schedule the veteran for a hearing before a VLJ sitting at 
the RO was properly carried out.  Such hearing was conducted 
in July 2003 and a transcript of the proceedings is present 
in the claims file.  Furthermore, a transcript of an earlier, 
February 1997, hearing is also affiliated with the claims 
folder.

Most recently, the veteran submitted a statement from a 
service comrade directly to the undersigned VLJ during the 
July 2003 hearing at the RO, and requested that such 
statement be reviewed without referral to the RO for initial 
consideration.  It is clear from the statements of the 
veteran and his representative at the hearing that they have 
no further evidence to submit or identify, and that 
expeditious adjudication of the appeal be accomplished.



Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.


Criteria

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
Id.


Specific PTSD

The elements required to establish a claim of service 
connection for PTSD have changed during the course of the 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Under the current version of the law, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  Prior to March 
1997, 38 C.F.R. § 3.304(f) provided that service connection 
for PTSD required medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  Both 
versions of this regulation must be considered in the present 
case since the change in regulation became effective during 
the course of the veteran's appeal.  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the CAVC set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  

In Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 
C.F.R. 3.304(d) and (f), and the applicable provisions 
contained in VA Manual 21-1, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  
The determination as to whether the veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

However, the CAVC has recently held that the Board may not 
rely strictly on combat citations or the veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  




The veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio, 9 Vet. App. at 166 (1996).  Further, an opinion by 
a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. at 
395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Factual Background

The veteran's service included 11 months and 29 days in the 
Republic of Vietnam.  He served in the 6th Battalion, 71st 
Artillery Unit and his DA Form 20 lists his Military 
Occupational Specialties as Power Plant Mechanic.  His awards 
and decorations included the Vietnam Service Medal and the 
Good Conduct Medal.  He did not receive any awards signifying 
combat experience.  

The veteran's service medical records show no indication of 
treatment for any psychiatric disorders.  His pre-induction 
examination in September 1965 was normal.  

The veteran denied depression or nervous trouble in a Report 
of Medical History completed at that time.  His September 
1967 separation examination and accompanying Report of 
Medical History likewise failed to reveal any mental health 
problems.

Following service, VA outpatient treatment reports dated from 
May 1994 to August 1994 reveal complaints of PTSD 
symptomatology, to include poor sleep, nightmares, anxiety, 
social withdrawal and avoidance of war-related movies.  The 
veteran discussed a war experience during which he witnessed 
a truck explosion in which a soldier was thrown from the 
vehicle.  No one stopped to assist that soldier, and the 
veteran was bothered by this.  He wondered if the injured 
soldier had lived.  While relaying this information, he was 
crying.  Multiple assessments of PTSD were made.

The veteran was examined by VA in November 1994.  He again 
reported that, while in service, he was assigned temporary 
duty riding shotgun in a convoy truck.  On one assignment, 
the truck immediately in front of his hit a landmine.  A 
soldier was ejected from that vehicle in the ensuing 
explosion.  The wounded soldier cried for help but was left 
on the roadside.  The veteran stated that he struggled with a 
great deal of survivor's guilt in relation to that incident.  
He reported repeated nightmares involving the abandonment of 
the wounded soldier.  In addition to nightmares, he presented 
with complaints of intrusive thoughts, hypervigilance and 
startle reaction.  A mental status examination concluded in a 
diagnosis of PTSD.

In a December 1994 statement, the veteran elaborated upon his 
in-service stressors.  He stated that he performed guard duty 
at night.  He stated that during such patrols, the enemy 
would shoot at the guards.  He indicated that many of his 
friends were shot and some died.  He reported that, in the 
dark, it was difficult to discern friend from foe, and that 
guards would scream and duck when fellow servicemen walked up 
to them.  Guards had shot one another due to the mistaken 
belief that the other was with the Viet Cong.  The veteran 
again described the incident in which a truck hit a landmine.  
He stated that the incident occurred on Highway 1 heading 
into Phuoc Long.  

In January 1997 a VA clinical psychologist wrote a letter 
regarding the veteran.  The VA psychologist indicated that he 
had been treating the veteran for PTSD.  He indicated that 
the veteran met the DSM-IV criteria for PTSD.

In February 1997, the veteran offered testimony before a VLJ 
sitting at the RO in Columbia, South Carolina.  At that time, 
he detailed his in-service stressful events.  He identified 
the truck explosion, described previously, as one such 
stressor.  He stated that he was on temporary assignment with 
the 532nd Service and Supply at the time of the incident.  He 
further stated that the explosion occurred around April or 
May of 1967, in late afternoon.  

At his February 1997 hearing, the veteran also described 
another stressor.  He stated that an individual on guard duty 
was shot in the face while another soldier was cleaning a 
rifle.  The veteran did not witness the shooting first-hand, 
but he did observe the victim approximately 2 minutes after 
he was shot.  There was significant damage to the face.  To 
his knowledge, the individual survived the gunshot wounds.  
He recalled the individual's last name, "M," of the Sixth 
of the 71st Artillery.  The individual's rank was Pfc. or 
Spec. 4.  He estimated that the shooting happened sometime 
between May 1967 and July 1967.  

The veteran was again examined by VA in November 1997.  He 
reported nightmares relating to service.  He described his 
stressors, as previously detailed.  The VA examiner found 
that he had poor reality testing.  He also endorsed social 
alienation, depressive symptoms, anger, pessimism, and self 
esteem issues.  He also had anxiety, low stress tolerance and 
mistrust and suspicion of others.  It was concluded that he 
met the criteria for a diagnosis of PTSD under DSM-III.  

The examiner explained that the veteran had experienced an 
event that was outside the range of usual human experience 
and which would be markedly distressing to almost anyone.  
Moreover, the traumatic event was persistently reexperienced 
in recurrent dreams and recurrent recall.  Furthermore, he 
exhibited persistent avoidance of stimuli associated with the 
trauma.  

Finally, he experienced persistent symptoms of increased 
arousal that were not present before the traumatic event, 
such as sleeping trouble, irritability, exaggerated startle 
response and anger outbursts.  

Operational Reports for the 6th Battalion, 71st Artillery, 
failed to substantiate the veteran's in-service stressors.  
They did indicate enemy attacks in February 1967 and April 
1967.

A February 2001 letter from the Director of USASCRUR 
indicated that morning reports of the 6th Battalion, 71st 
Artillery were found for 1967, but that such reports did not 
reflect any treatment for "M," the soldier who the veteran 
reports was accidentally shot in the face with a rifle.  

In October 2002, the veteran's wife submitted a letter 
describing the transformation in his personality which 
occurred upon his return from service.  

In a letter dated May 2003, HDH (initials) stated that he 
served with the veteran in the 6th Battalion, 71st Missile 
Artillery at Nha Trang.  He stated that in the course of 
their work as Power Generating Engineers, they would 
encounter rifle fire from villagers on several occasions.  
HDH also stated that they pulled perimeter guard and 
occasionally rode shotgun on the courier truck to 
headquarters in Cam Ranh Bay and through rubber plantations.  
HDH's letter did not, however, serve to substantiate either 
of the veteran's 2 claimed stressors.

The veteran gave additional testimony at a July 2003 hearing 
before the undersigned.  He discussed his present occupation, 
home life and PTSD symptomatology.  He stated that he first 
believed he had emotional problems in 1996 or 1997.  He had 
no further information regarding his in-service stressors.  


Analysis

The veteran is seeking service connection for PTSD.  He cites 
to 2 traumatic incidents in service.  

First, while riding on a convoy, he witnessed an explosion of 
a truck in front of him, which ejected a soldier from the 
vehicle.  That soldier was badly hurt and was left on the 
road, despite his cries for help.  Second, he saw a soldier 
minutes after he had been accidentally shot in the face.

As previously stated, the criteria for establishing 
entitlement to service connection for PTSD have changed 
during the course of the appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  Prior to March 1997, 38 C.F.R. 
§ 3.304(f) provided that service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in 
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  

The evidence of record does reveal a "clear diagnosis" of 
PTSD.  Having thus satisfied the first element of a 
successful PTSD claim under the law as it existed prior to 
March 1997, the Board must determine whether the veteran 
experienced a stressful event during service.  In making that 
assessment, it is first necessary to determine whether the 
evidence demonstrates that the veteran engaged in combat with 
the enemy.  The evidence does not so demonstrate.  First, the 
veteran received no award or decoration specifically denoting 
combat participation (the Combat Infantryman Badge and the 
Combat Action Ribbon), combat incurred wounds (the Purple 
Heart Medal), or valor in combat with the enemy.  Given this 
absence of decorations, the veteran is not entitled to a 
presumption that he "engaged in combat with the enemy."   

In addition to receipt of designated awards and decorations, 
"conclusive evidence" of combat participation may also be 
established by "other supportive evidence" that the claimant 
was in a plane crash, ship sinking, explosion, rape or 
assault, or duty on a burn ward or in a graves registration 
unit.  See Zarycki, supra.  The Board finds the term "other 
supportive evidence" is unclear as to the limitations, if 
any, on what can constitute "other supportive evidence."  

At a minimum, however, the case law from the CAVC would 
preclude the use of the claimant's own assertions as "other 
supporting evidence," nor would post-service medical evidence 
suffice as "other supporting evidence."  To the extent that 
the term "other supporting evidence" in this context could 
consist of service department records, the Board finds that 
there are no service department medical or administrative 
records to establish that the claimant was in a plane crash, 
ship sinking, explosion, rape or assault, or had duty on a 
burn ward or in a graves registration unit.  Thus, the Board 
finds that the record does not contain "conclusive evidence" 
that the veteran "engaged in combat with the enemy."  

Where the record, as here, fails to establish that the 
veteran engaged in combat with the enemy, the veteran's lay 
statements as to in-service stressors cannot be accepted 
without further corroboration through independent evidence.  
Doran, 6 Vet. App. at 288-89.  No independent evidence exists 
to substantiate the veteran's two specified stressors.  
Without such corroboration, the second element of a PTSD 
claim remains unsatisfied and the veteran is therefore 
precluded from a grant of the benefit sought on appeal.  

Having concluded that a grant of service connection for PTSD 
is not justified based on the law as it existed prior to 
March 1997, the Board must next consider the law in its 
present form.  Currently, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

The evidence of record contains a January 1997 letter from a 
VA psychologist in which it was indicated that the veteran 
had a diagnosis of PTSD in conformity with DSM-IV.  
Additionally, a November 1997 VA examination notes that the 
veteran met the criteria for PTSD under DSM-III.  For the 
reasons discussed below, the Board finds neither diagnosis to 
be probative.

While DSM-III differs from DSM-IV in several respects, both 
versions require exposure to a traumatic event.  However, as 
previously discussed, the file contains no evidence to 
corroborate the veteran's stressors.  Therefore, the January 
1997 and November 1997 diagnoses were, by necessity, 
predicated solely on the veteran's own statements.  

The CAVC has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Accordingly, the first and third elements of a 
PTSD claim under the current version of the law have not been 
met.  
For this reason, the claim must fail.  

In conclusion, the evidence of record does not contain a 
diagnosis of PTSD based upon a verified in-service stressful 
event.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Accordingly, there exists no basis upon which 
to predicate a grant of entitlement to service connection for 
PTSD.  


ORDER

Entitlement to service connection for PTSD is denied.  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



